—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered March 25, 1999, convicting defendant upon her plea of guilty of the crime of criminal facilitation in the fourth degree.
The record demonstrates that, pursuant to a plea bargain, defendant pleaded guilty to criminal facilitation in the fourth degree and was sentenced to a conditional discharge and a fine. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, waived her right to appeal as part of a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.